Citation Nr: 1227150	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO. 08-37 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than November 22, 2006, for an award of additional compensation for the dependent child, N.P.S.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran had active duty service from November 2001 until January 2003. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 action, from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, wherein the RO awarded additional compensation for the Veteran's daughter, N.P.S., effective from November 22, 2006, with a commencement of payment on December 1, 2006.  See 38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 3.31 (2011)

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal, other than additional VA medical records.


FINDINGS OF FACT

1. In a November 2004 rating decision, the RO granted a 50 percent disability rating for the Veteran's service-connected psychiatric disability, effective from January 10, 2003. 

2. In a November 2004 notice letter, the RO informed the Veteran of the grant of a 50 percent disability rating and that before VA could pay additional compensation benefits for his dependent(s), the Veteran must send a VA Form 21-686c, "Declaration of Status of Dependents."

3. The Veteran submitted a VA Form 21-686c, "Declaration of Status of Dependents," which VA received on July 19, 2005. 

4. The July 2005 VA Form 21-686c, "Declaration of Status of Dependents," provided the name of the Veteran's third child, N.S.P.

5. In an October 2005 letter, the RO informed the Veteran that it would provide the Veteran additional compensation benefits for his wife and children, but requested additional information in regards to N.S.P. 

6. The Veteran submitted another VA Form 21-686c, "Declaration of Status of Dependents," which VA received on November 22, 2006. That form included additional information in regards to N.S.P.

7. In a November 2007 letter, the RO informed the Veteran that it would provide the Veteran additional compensation benefits for his wife and children, which added N.S.P., with a commencement of payment on December 1, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 22, 2006, for an award of additional compensation for the dependent child, N.S.P., are not met.  38 U.S.C.A. §§ 1115, 1135, 5110(f) (West 2002); 38 C.F.R. §§ 3.31, 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VCAA notice is not necessary in regards to the earlier effective date claim. The facts regarding this appeal are not in dispute. In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter. The Board finds that such is the case as to the earlier effective date issue here on appeal. Application of pertinent provisions of the law and regulations will determine the outcome. In particular, the outcomes of the earlier effective date claim depends exclusively on documents which are already contained in the Veteran's VA claims folder

Furthermore, in the instant case regarding earlier effective date, the facts are not in dispute. Resolution of the appellant's appeal is dependent on the date of the Veteran's submission of dependent information. Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot. See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Earlier Effective Date Claim

The Veteran essentially contends that his benefits for N.S.P. should have begun earlier. He essentially claims that he applied for dependency benefits prior to November 22, 2006, and his paperwork supporting his claim got lost in the mail. 

The Board notes that the first claim for benefits of any kind filed by the Veteran was for service connection in October 2003. The RO finally decided those claims in a November 2004 rating decision. In pertinent part, the RO granted a 50 percent disability rating for major depressive disorder, effective January 10, 2003. The RO subsequently recharacterized the Veteran's psychiatric disability as bipolar disorder and granted a 100 percent disability rating, from June 2, 2009, in a December 2009 rating decision.
 
A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent. 38 U.S.C.A. § 1115. The allowance is generally discontinued when a child turns 18, or when the child turns 23 if he/she is enrolled in school. 38 C.F.R. §§ 3.503, 3.667.

In this case, the Veteran did not qualify for dependency benefits until the 50 percent disability rating grant made by the RO in the November 2004 rating decision. 38 U.S.C.A. § 1115. 

The RO sent a notice letter, in November 2004, to inform the Veteran of the grant of benefits and that before VA could pay additional benefits for his dependent(s), the Veteran must send a VA Form 21-686c, "Declaration of Status of Dependents."

Regarding additional compensation for dependents, the effective date will be the latest of the following dates of claim: (1) date of veteran's marriage, or birth or adoption of his child, if the evidence of the event is received within one year of the event; or the date notice is received of the dependent's existence, if the evidence is received within one year of VA's request; (2) date dependency arises; (3) effective date of the qualifying disability rating; or (4) date of commencement of the Veteran's award. 38 C.F.R. § 3.401(b). 

Additionally, 38 U.S.C.A. § 5110(f) specifically notes that "[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action (emphasis added).

The Veteran submitted a VA Form 21-686c, "Declaration of Status of Dependents," that VA received on July 19, 2005. The Veteran listed three children: K.D.P., D.M.P. and N.S.P. At that time, the Veteran did not provide social security information for those dependents and instead indicated that those numbers should already be on file. 

In an October 2005 letter, the RO informed the Veteran that he would be provided additional benefits for his spouse and children. The RO also requested that the Veteran provide the full name, date, place of birth and social security number of each of his children. The RO further requested a copy of the public record of birth showing the names of both parents for N.S.P. The RO instructed the Veteran that he should provide the requested evidence as soon as possible and that it must receive that information within one year from the date of that letter. The RO then clarified that if it did not receive that information within one year, it would not be able to pay any additional benefits for any period before the date the information is received. 

As previously noted, under 38 U.S.C.A. § 5110(f), a dependency award will only be payable from the effective date of a rating if proof of dependents is received within one year from the date of notification of such rating action. Furthermore, under 38 C.F.R. § 3.401(b), the effective date for additional compensation for dependents is the date notice is received of the dependent's existence, if the evidence is received within one year of VA's request. Essentially, the Veteran must inform VA of information regarding his dependents when asked for that information in order to receive additional compensation for his dependents. See generally 38 C.F.R. § 3.401(b).

The Veteran did not provide any additional information (including information requested by the RO) for N.S.P. until he filed another claim for dependents in his VA Form 21-686(c) that the RO received on November 22, 2006. The RO received that form over a year following its October 2005 letter to the Veteran requesting that he provide additional information on N.S.P. The RO also received that VA Form 21-686(c) well over a year following the November 2004 rating decision wherein the RO granted the Veteran disability rating at a level that would allow for additional compensation for dependents. The record thus indicates that the Veteran should not be granted a dependency award prior to November 22, 2006 (the date that VA received the requested information from the Veteran). 

The Veteran, in his November 2007 notice of disagreement, claims that he was informed that his paper work had gotten lost in the mail and that he would need to reapply for benefits for N.S.P. The Board notes, however, that the Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties. Clear evidence to the contrary is required to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO. In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity. The Board finds that any mail sent by the Veteran to the RO would have been associated with the claims file. The RO did not receive such information as claimed by the Veteran. Additionally, the claims file does not include a notice of communication to the Veteran as to lost mail, as claimed by the Veteran. Given the inconsistencies with the Veteran's statements with the evidence of record, the Board finds the Veteran to not be credible in any assertions made to the extent he may be claiming to have provided the requested information prior to November 22, 2006. 

In contrast, the record clearly shows that the Veteran received information on what steps were necessary to receive dependency benefits for N.S.P. In his November 2007 notice of disagreement, the Veteran provided a copy of the second page of the October 2005 notice letter provided by the RO. The Veteran contends that the letter is proof that he did not receive the correct award amount for the "back months."  The Veteran's proffering of that letter, however, simply proves that the Veteran received notification of VA's request for additional information in regards to N.S.P. The Veteran thus clearly received notice of the need to provide further information, but failed to provide that information until over a year following that request.

The Veteran's only argument regarding an earlier effective date appears to be that he should have an earlier effective date for dependency benefits because his original July 19, 2005 VA Form 21-686c listed N.P.S. as a dependent. As previously noted, the information provided in that form was insufficient for VA purposes. Indeed, the Veteran failed to provide a social security number for N.P.S. and listed her date of birth as October 31, 2005, which would mean that N.P.S. had not been born at the time of his request for benefits in July 2005. No other information for N.P.S. had been of record prior to November 22, 2006. 

The record thus clearly indicates that the law requires that the Veteran provide information regarding his dependents when asked by VA and that an effective date for those benefits cannot be provided prior to the receipt of that information. VA had no way of knowing the necessary information about N.P.S. until the Veteran notified VA of that applicable information. 

Furthermore, the Veteran appears to be making an argument on the basis of equity regarding his dependency compensation. The Board is without authority to grant benefits simply because it might perceive such a grant to be equitable. See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."   Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). The evidence of record thus indicates that the Veteran's claim for an effective date for additional compensation for his dependent, N.P.S., prior to November 22, 2006, should be denied.


ORDER

Entitlement to an effective date earlier than November 22, 2006, for an award of additional compensation for the dependent child, N.P.S., is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


